Name: Council Regulation (EEC) No 753/80 of 26 March 1980 laying down detailed rules for the recording and transmission of information concerning catches taken by fishing vessels of the Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 3 . 80 Official Journal of the European Communities No L 84/33 COUNCIL REGULATION (EEC) No 753/80 of 26 March 1980 laying down detailed rules for die recording and transmission of information concerning catches taken by fishing vessels of the Member States HAS ADOPTED THIS REGULATION: Article 1 The skippers of fishing vessels flying the flag of a Member State or registered in a Member State and fishing for species subject to total allowable catches (TACs) shall keep a record of their operations, indicating, as a minimum, the quantities of each species caught and kept on board, the date and location of such catches by reference to the smallest zone for which a TAC has been fixed and administered and the type of gear used. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to die Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( 1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas for catches by fishing vessels flying the flag of a Member State or registered in a Member State it is important to adopt rules for the verification of catches in order to ensure that the limits fixed elsewhere for permissible levels of fishing are observed; Whereas the effective verification of landings of fish species for which a total allowable catch (TAC) has been fixed per stock or group of stocks requires that skippers of fishing vessels keep a record and submit statements of their fishing activities ; Whereas the effective verification of catches of the said species requires that landings made outside the territory of the Community be recorded; Whereas Member States should record landings of fish species subject to TACs and communicate the results to the Commission; Whereas it is necessary that, if the fishermen of a Member State have exhausted a quota allocated to that State, the obligation to cease fishing should be the subject of a decision of the Commission; Whereas this Regulation should not affect national provisions on verification which fall within its scope and which go beyond its minimum requirements provided that they are in accordance with Community law; Whereas, in order to implement these measures, detailed rules for applying this Regulation should be adopted as soon as possible, Article 2 At the time of landing after every voyage, the skipper of every fishing vessel flying the flag of a Member State or registered in a Member State or his agent shall submit to the authorities of the Member State whose landing places he uses a statement, for the accuracy of which the skipper alone shall be held responsible, listing for each species subject to a TAC the quantities landed, caught and kept on board since his last statement and indicating the location of catches by reference to the smallest zone for which a TAC has been fixed and administered. Member States shall take appropriate measures to verify die accuracy of this statement, in particular by comparing it with the records kept in accordance with Article 1 . Article 3 Without prejudice to Article 2, the skipper of a fishing vessel as referred to in Article 1 who:  transfers to another vessel quantities of species subject to a TAC, irrespective of the place of landing, or  who directly lands such quantities outside Community territory, (*) OJ No C 14, 18 . 1 . 1980, p. 4. ( 2) OJ No C 6, 9. 1 . 1978 , p. 120. ( 3) OJ No C 181 , 31 . 7. 1978 , p. 21 . shall after each voyage inform the Member State whose flag his vessel is flying or in which his vessel is registered of the species and quantities involved. No L 84/34 Official Journal of the European Communities 28 . 3 . 80 Article 4 Where the landing is likely to take place more than 15 days after the catch, the information required in Articles 2 and 3 shall be submitted to die competent authorities not later than 15 days after the catch. the fishing vessels flying the flag of a Member State or registered in that Member State are deemed to have exhausted the quota allocated. Fishing vessels flying the flag of a Member State or registered in a Member State shall cease fishing, retention on board, landing or arranging for landing in respect of a species of a stock or of a group of stocks subject to quota on the date on which the quota allocated for the species of the stock or group of stocks in question to that Member State is deemed to have been exhausted. Article 7 1 . The Council, acting by a qualified majority on a proposal from the Commission, shall, before 1 July 1980, adopt derogations from the obligations laid down in Articles 1 and 2, any additional requirements, and the conditions for implementing Articles 1 to 4. 2 . Until the adoption of the measures provided for in paragraph 1 , Member States shall apply the national provisions in force at the time of the adoption of this Regulation in the fields covered by Articles 1 to 4 . 3 . After adoption of the measures referred to in paragraph 1 , the detailed rules for implementation of this Regulation shall be adopted in accordance with the procedure provided for in Articles 31 (2) and 32 of Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ( 1). Article 5 1 . Member States shall ensure that all landings of species subject to TACs are recorded. For this purpose, Member States may require that the first placing on the market be made by sale by public auction. Where catches of species subject to TACs are not placed for the first time on the market by means of sale by public auction, Member States shall ensure that the quantities involved are notified to the centres for sales by public auction or to the bodies designated by such States. 2. Before the 15th of each month, each Member State shall notify the Commission of the quantities of species subject to TACs landed during the preceding month and shall provide it with any information received under Articles 3 and 4 . Notifications to the Commission shall indicate the location of the catches as laid down in Articles 1 and 2 and the nationality of the fishing vessels concerned. 3 . The Commission shall on the 25th of each month inform all other Member States of the notifications received from the Member States. Article 8 This Regulation shall apply without prejudice to any national supervisory measures which go beyond any of its minimum requirements, provided that they comply with Community law and are in conformity with the common fisheries policy. The national measures referred to in the previous paragraph shall be communicated to the Commission in accordance with Article 2 (2) of Council Regulation (EEC) No 101/76 of 19 January 1976 laying down a common structural policy for the fishing industry (2). Article 6 1 . All catches of a stock or group of stocks subject to quota by fishing vessels flying the flag of a Member State or registered in a Member State shall be debited against the quota applicable to that State for the stock or group of stocks in question, irrespective of the place of landing. 2 . Each Member State shall determine the date from which the catches of a stock or group of stocks subject to quota made by fishing vessels flying its flag or registered in that Member State shall be deemed to have exhausted the quota applicable to it for that stock or group of stocks; as from that date, the Member State shall provisionally prohibit fishing for, retention on board and landing of fish from, that stock or group of stocks by such vessels . The Commission shall forthwith, be notified of this measure and shall then inform the other Member States. 3 . Following notification under paragraph 2 or on its own initiative, the Commission shall fix on the basis of the information available die date on which, for a stock or group of stocks, the catches subject to quota made by Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1980. (!) OJ No L 20, 28 . 1 . 1976, p. 1 . ( 2) OJ No L 20, 28 . 1 . 1976, p. 19. 28. 3 . 80 Official Journal of the European Communities No L 84/35 This Regulation shall be binding in its entirety and shall be directly applicable in all Member States. Done at Brussels, 26 March 1980. For the Council The President G. MARCORA